McCay, Judge.
1. Such a mistake as is set up in this case does not, on its face, seem a very reasonable one, and even if it be in its nature one that the law can correct, it would require a very high degree of proof to bring it within the rule laid down by the Code, “that the power to correct mistakes must be exercised with caution, aud to justify it the evidence must be clear, unequivocal and decisive.” This mistake depends for *205its evidence upon the operations of the defendant’s own mind. There is no way of meeting it but by the circumstances going to show its improbability. Indeed, we are inclined to think that, in sales of this kind, such a mistake as this cannot be depended on, even if clearly made out. The administrator has acted on it, given up the preceding bid, and it is impossible to put the parties right. Suppose this mistake be relieved against — how do the parties stand ? Somebody had bid nearly to the amount of defendant’s bid. The administrator, as was his duty and right, notices and accepts the bid of the defendant. To do this, he is compelled to reject the previous bid, and thus the sale is lost altogether. We think to permit this defense would be a wrong on this estate, without any fault upon the part of the administrator. The estate stands as to this in as good an equitable light as an innocent purchaser: Code, section 3119, and almost literally within the last clause of section 3753, as to equitable estoppels.
2. We have examined the cases decided by this court on this statute, as well as carefully considered the statute itself: act of 1831, Prince Digest, 471. The act, in terms, declares that the purchaser shall be liable “for the amount of such purchase money,” and gives to the officer selling the option either to sue for that “amount” or to resell and proceed against the bidder for the “deficiency arising from such resale.” It is the plain intent of the statute to protect the beneficiaries of the sale to the full amount of the bid, to provide that no harm shall come to them from this repudiation of the contract by the bidder. And this is based on the idea that the “bid” is the measure of the value. In most cases, the last bid is but little in excess of the former, and it is obviously a wrong to the seller that he is by the last bid compelled to give up the former. The clear purpose of the statute is to provide that either by a suit for the “amount” which would include interest according to the terms of sale, or by a re-sale, on suit for the deficiency, the .seller may be kept whole and the bidder kept to his bid — to put the seller as whole as if the bidder had fully complied.
*2063. Under .this view of the subject there is no error in the charge, and the verdict might have been for a larger sum than it was, as even this verdict does not fully meet the measure of the bid, under the terms of the sale, and put the administrator in the position he would have been had the bidder complied with his bid.
Judgment affirmed.